Exhibit 10.1

__________



 

 

 

PROPERTY ACQUISITION AGREEMENT



 

 

 

Among each of

:





MINAS RÍO BRAVO S.A..


(as a Vendor)





And

:





COMPAÑÍA MINERA RÍO VERDE S.A

.
(as a Vendor)





And

:





MINAS LA ROCA S.A

.
(as a Vendor)





 

And each of

:





PIEDRA RICA MINING S.A.


(as the Purchaser)





And

:





URANIUM ENERGY CORP.


(as UEC)





 

 

Uranium Energy Corp.


Suite 320, 1111 West Hastings Street, Vancouver, British Columbia, Canada, V6E
2J3



__________





--------------------------------------------------------------------------------





PROPERTY ACQUISITION AGREEMENT



 

 

                       THIS PROPERTY ACQUISITION AGREEMENT is made and dated for
reference effective as at October 14, 2011 (the "Effective Date") as fully
executed on this 25th day of October, 2011.



 

AMONG EACH OF:



MINAS RÍO BRAVO S.A.

, a company incorporated under the
laws of Paraguay, and having an address for notice and delivery
located at Facundo Machain No. 6063, Asuncion, Paraguay;





("Rio Bravo");

OF THE FIRST PART



AND

:





COMPAÑÍA MINERA RÍO VERDE S.A

., a company
incorporated under the laws of Paraguay, and having an address for
notice and delivery located at Facundo Machain No. 6063,
Asuncion, Paraguay;





("Minera")

OF THE SECOND PART



AND

:





MINAS LA ROCA S.A

., a company incorporated under the laws
of Paraguay, and having an address for notice and delivery located
at Facundo Machain No. 6063, Asuncion, Paraguay;





("La Roca")

OF THE THIRD PART



(and each of Rio Bravo, Minera, and La Roca being hereinafter
singularly also referred to as a "Vendor" and collectively referred
to as the "Vendors" as the context so requires)



 

AND EACH OF

:





URANIUM ENERGY CORP.

, a company incorporated under the
laws of the State of Nevada, U.S.A., and having an address for
notice and delivery located at Suite 320, 1111 West Hastings
Street, Vancouver, British Columbia, Canada, V6E 2J3





("UEC");

OF THE FOURTH PART



--------------------------------------------------------------------------------



- 2 -



AND

:





PIEDRA RICA MINING S.A.

, a company incorporated under
the laws of Paraguay, and having an address for notice and
delivery located at Juan Iturbe No. 339, Asuncion, Paraguay





(the "Purchaser");

OF THE FIFTH PART



(and each of the Vendors, UEC and the Purchaser being hereinafter
singularly also referred to as a "Party" and collectively referred to
as the "Parties" as the context so requires).



 

                       WHEREAS:



A.                   Rio Bravo is a body corporate subsisting under and
registered pursuant to the laws of Paraguay and is the 100% legal, beneficial
and registered owner of certain mineral property concession interests which are
located in Paraguay and which are more particularly described as "La Pastora
Block" and "Carayao Block" and comprise approximately 50,000 hectares each
(collectively, the "Rio Bravo Assets") ; and which Rio Bravo Assets and the
right to prospect the same were granted to Rio Bravo by way of Resolution No.
757 of April 28, 2011 and by way of Resolution 774 dated April 28, 2011 from the
Paraguay Minstro de Obras Publicas y Comunicaciones ("MPOC"); and which Rio
Bravo Assets are even more particularly described in Schedule "A" which is
attached hereto and which forms a material part hereof;



B.                   Minera is a body corporate subsisting under and registered
pursuant to the laws of Paraguay and is the 100% legal, beneficial and
registered owner of certain mineral property concession interests which are
located in Paraguay and which are more particularly described as "Isla Margarita
Block" and "Santa Rosa Block" and comprise approximately 56,500 hectares and
42,800 hectares, respectively (collectively, the "Minera Assets"); and which
Minera Assets and the right to prospect the same were granted to Minera by way
of Resolution No. 775 of April 28, 2011 and by way of Resolution 842 dated May
9, 2011 from the MPOC; and which Minera Assets are even more particularly
described in Schedule "A" which is attached hereto;



C.                   La Roca is a body corporate subsisting under and registered
pursuant to the laws of Paraguay and is the 100% legal, beneficial and
registered owner of certain mineral property concession interests which are
located in Paraguay and which are more particularly described as "Union Block"
and "Tapiracuai Block" and comprise approximately 50,000 hectares each
(collectively, the "La Roca Assets"; and together with each of the Rio Bravo
Assets, the Minera Assets and the La Roca Assets and including, without
limitation, any and all reports, maps, assay results and other relevant
technical data and work product compiled by or in the possession or within the
control of the Vendors with respect to any such mineral property interests,
being hereinafter singularly also referred to as a "Mineral Asset" and
collectively referred to as the "Mineral Assets" as the context so requires);
and which La Roca Assets and the right to prospect the same were granted to La
Roca by way of Resolution No. 756 of April 28, 2011 and by way of Resolution 758
dated April 28, 2011 from the MPOC; and which La Roca Assets are even more
particularly described in Schedule "A" which is attached hereto;



D.                   The Purchaser is a body corporate subsisting under and
registered pursuant to the laws of Paraguay and is presently engaged in the
business of seeking, acquiring, exploring and developing mineral resource
property interests of merit in Paraguay, and UEC, through its wholly-owned
subsidiary, UEC Paraguay Corp., is the legal and beneficial owner of all of the
presently issued and outstanding common shares in the capital of the Purchaser
except for one common share;



--------------------------------------------------------------------------------



- 3 -



E.                   UEC is a reporting company incorporated under the laws of
the State of Nevada, U.S.A., is also in the business of seeking, acquiring and
developing mineral resource property interests of merit and has its common
shares listed for trading on the NYSE Amex equities exchange;



F.                   As a consequence of recent discussions and negotiations as
between the Parties, each of the Vendors has agreed to sell, and the Purchaser
has agreed to acquire, subject to the prior satisfaction of certain conditions
precedent to the satisfaction of the Purchaser, all of the Mineral Assets
(collectively, the "Acquisition"); and



G.                   The Parties have agreed to enter into this Agreement which
formalizes and replaces, in their entirety, all such recent discussions and
negotiations and which clarifies each of the Parties' respective duties and
obligations in connection with the proposed Acquisition by the Purchaser from
the Vendors of all of the Mineral Assets interests.



 

                       NOW THEREFORE THIS AGREEMENT WITNESSETH that in
consideration of the mutual promises, covenants and agreements herein contained,
THE PARTIES COVENANT AND AGREE WITH EACH OTHER as follows:



 

Article 1
ACQUISITION TRANSACTION



1.1                   Acquisition of the Mineral Assets and Acquisition
Consideration. Each of the Vendors hereby agrees to sell, assign and transfer a
100% undivided right, title and interest in and to all of the mineral property
interests comprising their respective Mineral Assets in exchange for the
following aggregate consideration to be paid and delivered in the following
manner:



(a)       a one-time and aggregate cash payment of U.S. $7,500 by UEC and by way
of wire transfer at the "Closing Date" (as hereinafter defined) to the order and
direction of the Vendors in accordance with the direction of the Vendors
delivered to the Purchaser in writing prior to the Closing Date (the "Cash
Payment");



(b)       the deemed repayment and corresponding relinquishment by UEC and/or
the Purchaser of each of those certain promissory notes dated June 10, 2011
(collectively, the "Promissory Notes") from each of the Vendors to UEC and/or
the Purchaser with a current principal amount of approximately U.S. $143,833.00
(collectively, the "Relinquishment"); said Promissory Notes having represented
certain regulatory and insurance fees and amounts which had been previously
advanced by UEC and/or the Purchaser to the Vendors in order to maintain the
various Mineral Assets prior to the proposed Acquisition hereunder; and



(c)       the one-time and aggregate issuance of 100,000 restricted common
shares of UEC's common stock (the "Acquisition Shares"), which the Parties
acknowledge and agree shall be valued at a deemed issuance price of U.S. $3.25
per Acquisition Share, and which Acquisition Shares will be issued to the order
and direction of the Vendors in accordance with the direction and registration
instructions of the Vendors delivered to the Purchaser in writing prior to the
Closing Date;





--------------------------------------------------------------------------------



- 4 -



(and each of the Cash Payment, the Relinquishment and the issuance and delivery
of the Acquisition Shares being, collectively, the "Acquisition Consideration"
herein).



1.2                   Resale restrictions and legending of Share certificates.
Each of the Vendors hereby acknowledge and agree that the Purchaser and UEC make
no representations as to any resale or other restriction affecting the
Acquisition Shares and that the Acquisition Shares are being issued by UEC to
the Vendors in reliance upon the registration and prospectus exemptions
contained in "Regulation S" promulgated under the United States Securities Act
of 1933 (the "Securities Act") which will continue to impose a trading
restriction in the United States on the Acquisition Shares for a period of at
least six months from the date of issuance. The Vendors, the Purchaser and UEC
hereby also acknowledge and understand that neither the sale of the Acquisition
Shares, nor any of the Acquisition Shares themselves, have been registered under
the Securities Act or any state securities laws, and, furthermore, that the
Acquisition Shares must be held indefinitely unless subsequently registered
under the Securities Act or an exemption from such registration is available.
The Vendors, the Purchaser and UEC also acknowledge and understand that the
certificate(s) representing the Acquisition Shares will be stamped with the
following legend (or substantially equivalent language) restricting transfer in
the following manner if such restriction is required by applicable securities
laws:



"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT") OR APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, (B) TO Uranium Energy Corp. (THE "CORPORATION"), (C) IN ACCORDANCE
WITH RULE 144 UNDER THE 1933 ACT, IF AVAILABLE, AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS, (D) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, IF AVAILABLE, OR (E) IN A TRANSACTION THAT DOES NOT OTHERWISE
REQUIRE REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS
IF AN OPINION OF COUNSEL, OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE
CORPORATION, HAS BEEN PROVIDED TO THE CORPORATION TO THAT EFFECT. THE SECURITIES
REPRESENTED BY THE CERTIFICATE CANNOT BE THE SUBJECT OF HEDGING TRANSACTIONS
UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH THE 1933 ACT AND OTHER
APPLICABLE SECURITIES LAWS."; and



"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [four months and one day from the Closing Date]";



and each of the Vendors hereby consents to UEC making a notation on its records
or giving instructions to UEC's transfer agent of the Acquisition Shares in
order to implement the restrictions on transfer set forth and described
hereinabove.



1.3                   Right of Purchaser to terminate Agreement. Prior to the
Closing Date the Purchaser or UEC may terminate this Agreement by providing a
notice of termination to each of the Vendors in writing of its desire to do so
at least 14 calendar days prior to its decision to do so. After such 14-calendar
days' period the Purchaser and UEC shall have no further obligations, financial
or otherwise, under this Agreement, except that the provisions of section "1.4"
hereinbelow shall become immediately applicable to the Purchaser and UEC upon
providing such notice of termination to each of the Vendors. If the Agreement is
so terminated by the Purchaser, then the Purchaser shall have no right,
entitlement or interest, legally or equitably, in and to any of the Mineral
Assets.





--------------------------------------------------------------------------------



- 5 -



1.4                   Obligations upon termination of the Agreement. If this
Agreement is terminated by the Purchaser in accordance with section "1.2"
hereinabove, then the Purchaser shall deliver at no cost to the Vendors, within
30 calendar days of such termination, all originals and all copies of any
materials with respect to the Mineral Assets and including, without limitation,
all reports, maps, assay results and other relevant technical data compiled by
or in the possession of the Purchaser with respect to the interests comprising
the Mineral Assets and not theretofore already furnished to the Vendors.



1.5                   Standstill provisions respecting the Vendors. In
consideration of the Purchaser's and UEC's within agreement for the proposed
Acquisition and to enter into the terms and conditions of this Agreement, each
of the Vendors hereby undertakes for itself, and for each of its respective
agents and advisors, that it will not until the earlier of the Closing Date or
the termination of this Agreement approach or consider any other potential
purchasers, or make, invite, entertain or accept any offer or proposal for the
proposed sale of any interest in and to any of its Mineral Assets or of any of
the Vendors' respective and underlying securities or business interests, as the
case may be, or, for that matter, disclose any of the terms of this Agreement,
without each of the Purchaser's and UEC's prior written consent. In this regard
each of the Vendors acknowledges that the foregoing restrictions are important
to the respective businesses of the Purchaser and UEC and that a breach by any
of the Vendors of any of the covenants herein contained would result in
irreparable harm and significant damage to each of the Purchaser and UEC that
would not be adequately compensated for by monetary award. Accordingly, each of
the Vendors agrees that, in the event of any such breach, in addition to being
entitled as a matter of right to apply to a Court of competent equitable
jurisdiction for relief by way of restraining order, injunction, decree or
otherwise as may be appropriate to ensure compliance with the provisions hereof,
each Vendor will also be liable to the Purchaser and UEC, as liquidated damages,
for an amount equal to the amount received and earned by any such Vendor as a
result of and with respect to any such breach. The Parties hereby also
acknowledge and agree that if any of the aforesaid restrictions, activities,
obligations or periods are considered by a Court of competent jurisdiction as
being unreasonable, they agree that said Court shall have authority to limit
such restrictions, activities or periods as the Court deems proper in the
circumstances.



1.6                   Right of first refusal from the Vendors to the Purchaser
and UEC respecting any other property holding. At any time after the Closing
Date and for a period of two years following the Closing Date, and subject to
all applicable laws (and including, without limitation, the mining laws of
Paraguay as the same may exist from time to time), the Vendors, together with
any of the Vendors' respective shareholders, directors, officers, employees,
associates, affiliates and nominees, as the case may be (collectively, the
"Vendors" herein), hereby grants to either of UEC or the Purchaser, as UEC may
determine, from time to time, in UEC's sole and absolute discretion, a right of
first refusal to acquire all or any portion of any interest in any mineral
property interest in Paraguay which any of the Vendors may have an interest in
at anytime and which the any of the Vendors desire to dispose of (herein,
collectively, the "Holding"). If a Vendor receives a bona fide offer to purchase
from, or where a sale is solicited by such Vendor, then, upon settling the
proposed terms thereof with a third party for the purchase or sale of the
Holding, such Vendor shall forthwith offer to sell the Holding to UEC. The offer
to sell to UEC shall be on the same terms and conditions and of equivalent
dollar value as those contained in the offer to the third party; provided,
however, that should such Vendor and UEC fail to agree upon a determination of
the equivalent dollar value for any such offer, such equivalent dollar value
shall be determined finally by arbitration under the provisions contained in
this Agreement. UEC shall be entitled to elect, by notice to any such disposing
Vendor within 30 calendar days from the date of receipt of the offer to sell, to
acquire the Holding, on the same terms and conditions as those set forth in the
offer to the third party. If UEC does not exercise its right to acquire the
Holding as aforesaid, such Vendor may, for a period of 30 calendar days
following the last date upon which UEC could have made the election hereinabove,
dispose of the Holding, but only on the same terms and conditions as set forth
in that offer. Any transfer of all or any part of a Vendor's Holding interest
herein shall be accompanied by the written agreement of any such transferee to
assume the obligations of the Vendor hereunder respecting the Holding and to be
bound by the terms and conditions hereof.





--------------------------------------------------------------------------------



- 6 -



1.7                   Royalty, right to purchase and right of first refusal for
the Royalty. At any time after the Closing Date, however, subject to the right
to purchase provided for immediately hereinbelow, and as a condition to the due
and complete completion of the within Acquisition, it is hereby acknowledged and
agreed that, as part of and not in addition to the "Existing Royalty" (as
hereinafter defined), the Purchaser shall remain continually obligated to pay to
the order and direction of the Vendors an aggregate overriding royalty (the
"Royalty" herein) equal to one and one-half percent (1.5%) of the gross proceeds
received by the Purchaser in connection with any uranium which is produced and
sold in relation to any mineral interests comprising the Mineral Assets
hereunder.



                       The Parties hereby acknowledge and agree that the within
Royalty forms part of and is not in addition to that certain existing overriding
royalty of the exact same terms (the "Existing Royalty"; and together with the
within Royalty being, collectively, the "Royalty" going forward) which has
already been granted by UEC and its subsidiary, UEC Paraguay Corp. ("UEC
Paraguay"), to a Paraguayan private company and its requisite vendor, in
accordance with the terms and conditions and the prior closing; effective on May
23, 2011; of that certain "Share Exchange Agreement" dated for reference as of
October 14, 2010 (the "Share Exchange Agreement"), as entered into among UEC,
UEC Paraguay and the within Purchaser, and pursuant to which the Purchaser was
acquired by UEC Paraguay as already being the 100% legal, beneficial and
registered holders of certain other valuable mineral property concession
interests which are located in Paraguay and which are particularly described in
the Share Exchange Agreement.



                       For the purposes of calculating and paying the subject
Royalty the following provisions shall apply (which are essentially identical to
the provisions already set forth in the Share Exchange Agreement and which are
inclusive going forward):



(a)       the Purchaser shall give notice to the Vendors of the date on which
uranium is first mined or extracted from any of the mineral interests comprising
the Mineral Assets;



(b)       the amount of the Royalty payable to the Vendors shall be calculated
by the Purchaser at the end of each quarterly period for UEC (that being as at
each of July 31st, October 31st, January 31st and April 30th, respectively, at
the moment) and shall be paid to the Vendors on or before the last day of the
next following quarter. Any adjustments in the payment of the Royalty hereunder
arising out of an audit referred to in paragraph "1.7(d)" hereinbelow shall be
made and paid at that time;



(c)       for the purposes of calculating the amount of the Royalty payable to
the Vendors hereunder only, if, after the date that uranium is first mined or
extracted from any of the mineral interests comprising the Mineral Assets, the
Purchaser sells any uranium to one of its subsidiaries or affiliates, and if the
sale price of such uranium is not negotiated on an arm's length basis, the
Purchaser shall, for the purposes of calculating the Royalty only, and
notwithstanding the actual amount of such sale price, add to the proceeds from
the sale of such uranium an amount which would be sufficient to make such sale
price represent a reasonable net sale price for such uranium as if negotiated at
pertinent circumstances (including, without limitation, then current market
conditions relating to uranium);





--------------------------------------------------------------------------------



- 7 -



(d)       the Purchaser shall by notice inform the Vendors of the quantum of
such reasonable net sale price, and if the Vendors do not object thereto within
30 calendar days after receipt of such notice said quantum shall be final and
binding for the purposes of this paragraph;



(e)       on or before the last day of each quarterly period for UEC of each
year after uranium is first mined or extracted from any of the mineral interests
comprising the Mineral Assets, the Purchaser shall deliver to the Vendors a
statement indicating, in reasonable detail, as of the last day of the
immediately preceding quarter, the calculation of the Royalty and the aggregate
Royalty payable for such quarter;



(f)       the Purchaser agrees to maintain for each operation on any of the
mineral interests comprising the Mineral Assets up-to-date and complete records
relating to the uranium and sales thereof and the Vendors or their respective
agents shall have the right, at all reasonable times, to inspect such records
and make copies thereof at their own expense for the purpose of verifying the
amount of the Royalty payments to be made by the Purchaser to the Vendors
pursuant hereto. The Vendor shall have the right at its own expense to have such
Royalty accounts audited by independent auditors acceptable to each of the
Vendors and UEC once each year; and if such independent auditors are not agreed
upon, then UEC's independent auditors; and if the Vendors' audit reveals a
shortfall of any nature whatsoever, the cost of such audit shall be borne by the
Purchaser;



(g)       the Purchaser shall have an audited statement prepared by UEC's
independent auditors for each fiscal year of UEC (that being as at July 31st at
the moment) with respect to the Royalty payable to the Vendor hereunder by the
90th calendar day in the following year, and the Purchaser shall forthwith
deliver a copy of such statement to the Vendors; and



(h)       all the Royalty payments shall be considered final and in full
satisfaction of all obligations of the Purchaser making the same in respect
thereof if such payments or the calculations in respect thereof are not disputed
by the Vendors within 60 calendar days after receipt by the Vendors of the
audited statement referred to in paragraph "1.7(g)" hereinabove. Any disputes
under this paragraph shall be decided by arbitration as provided for in the
Agreement.



                       At any time, and from time to time, after Closing the
Purchaser shall have the sole and exclusive right and option, exercisable at any
time in writing, in its sole and absolute discretion; and as already provided
for in the Share Exchange Agreement; however, subject, at all times, to the
Royalty then due and payable having first been paid in full to the Vendors; to
acquire one-half percent (0.5%) of the aggregate Royalty interest hereunder and
thereunder (that being one-third of the entire 1.5%) at a Royalty purchase price
of U.S. $500,000.00 (the "Royalty Purchase Price") for such one-third Royalty
interest; with the Royalty Purchase Price to be due and payable by the Purchaser
to the order and direction the Vendors within five calendar days of the
Purchaser's election to do so.





--------------------------------------------------------------------------------



- 8 -



                       In addition, and at any time, and from time to time,
after Closing; and as already provided for in the Share Exchange Agreement; the
Vendors hereby grant to either of UEC or the Purchaser, as UEC may determine,
from time to time, in UEC's sole and absolute discretion, a right of first
refusal to acquire all or any portion of the remaining one percent (1.0%) of the
aggregate Royalty interest hereunder which any Vendor desire to dispose of
(herein, collectively, again, the "Holding"). If a Vendor receives a bona fide
offer to purchase from, or where a sale is solicited by such Vendor, then upon
settling the proposed terms thereof with a third party for the purchase or sale
of the Holding, said Vendor shall forthwith offer to sell the Holding to UEC.
The offer to sell to UEC shall be on the same terms and conditions and of
equivalent dollar value as those contained in the offer to the third party;
provided, however, that should such Vendor and UEC fail to agree upon a
determination of the equivalent dollar value for any such offer, such equivalent
dollar value shall be determined finally by arbitration under the provisions
contained in this Agreement. UEC shall be entitled to elect, by notice to such
Vendor within 30 calendar days from the date of receipt of the offer to sell, to
acquire the Holding, on the same terms and conditions as those set forth in the
offer to the third party. If UEC does not exercise its right to acquire the
Holding as aforesaid, that Vendor may, for a period of 30 calendar days
following the last date upon which UEC could have made the election hereinabove,
dispose of the Holding, but only on the same terms and conditions as set forth
in that offer. Any transfer of all or any part of a Vendor's Holding interest
herein shall be accompanied by the written agreement of any such transferee to
assume the obligations of such Vendor hereunder respecting the Holding and to be
bound by the terms and conditions hereof.



 

Article 2
DUE DILIGENCE



2.1                   Due Diligence by the Purchaser. From the Effective Date of
this Agreement and up to including 5 p.m. (PST) on the fifth business day prior
to the Closing Date (such period in time being the "Purchaser's Due Diligence
Period" herein) the Purchaser may conduct all manner of due diligence
investigations in respect of the Vendors and the Mineral Assets in order to
determine the merits of any of the property mineral interests underlying the
Mineral Assets. For purposes of such investigations, the Vendors will give to
the Purchaser and its agents and representatives effective on the Effective Date
full access to all property interests underlying the Mineral Assets together
with all books, records, financial and operating data and other information
concerning the Mineral Assets interests as the Purchaser and its agents and
representatives may reasonably request. If, at any time during the Purchaser's
Due Diligence Period, the Purchaser determines that it is not satisfied, in its
sole discretion, with the results of such investigations, it may elect not to
proceed with the transactions contemplated hereby. In such instance the
Purchaser will notify each of the Vendors of such fact and thereupon this
Agreement will terminate and the Parties will have no further obligations
hereunder except the obligations set forth in section "1.4" and Article "9"
herein.



 

Article 3
WARRANTIES, REPRESENTATIONS AND COVENANTS



3.1                   Warranties, representations and covenants by each of the
Vendors. In order to induce the Purchaser and UEC to enter into this Agreement,
each of the Vendors hereby, jointly and severally, warrants to, represents to
and covenants with each of the Purchaser and UEC that, to the best of the
knowledge, information and belief of each of the respective Vendors, after
making due inquiry:



(a)       each of the Vendors is duly incorporated under the laws of its
respective jurisdiction of incorporation, is validly existing and is in good
standing with respect to all statutory filings required by the applicable
corporate laws;





--------------------------------------------------------------------------------



- 9 -



(b)       each of the Vendors is the owner of an undivided 100% legal and
beneficial right, title and interest in and to all of the property interests
underlying its Mineral Asset;



(c)       the property interests underlying the Mineral Asset of each Vendor are
free and clear of all actual or threatened liens, charges, options,
encumbrances, voting agreements, voting trusts, demands, limitations and
restrictions of any nature whatsoever;



(d)       each of the Vendors has the power and capacity to own and dispose of
its Mineral Asset;



(e)       there are no claims of any nature whatsoever affecting the right of
any Vendor to transfer its Mineral Asset to the Purchaser;



(f)       all permits and licenses covering the Mineral Assets of each Vendor
have been duly and validly issued pursuant to applicable mining laws and are in
good standing by the proper doing and filing of assessment work and the payment
of all fees, taxes and rentals in accordance with the requirements of applicable
mining laws and the performance of all other actions necessary in that regard;



(g)       all conditions on and relating to the mineral interests comprising the
Mineral Assets of each Vendor and the operations conducted thereon by or on
behalf of each Vendor are in compliance with all applicable laws, regulations or
orders and including, without limitation, all laws relating to environmental
matters, waste disposal and storage and reclamation;



(h)       there are no outstanding orders or directions relating to
environmental matters requiring any work, repairs, construction or capital
expenditures with respect to any of the mineral interests comprising the Mineral
Assets of each of the Vendors and the conduct of the operations related thereto,
nor has any Vendor received any notice of the same;



(i)       there is no adverse claim or challenge against or to the ownership of
or title to any of the mineral interests comprising the Mineral Assets of each
of the Vendor or which may impede the development of any of the mineral
interests comprising the Mineral Assets of each of the Vendor, nor, to the best
of the knowledge, information and belief of each of the Vendors, after having
made due inquiry, is there any basis for any potential claim or challenge, and,
to the best of the knowledge, information and belief of each of the Vendor,
after having made due inquiry, no person has any royalty, net profits or other
interests whatsoever in any production from any of the mineral interests
comprising the Mineral Assets of each of the Vendors;



(j)       there are no actions, suits, proceedings or investigations (whether or
not purportedly against or on behalf of any of the Vendors), pending or
threatened, which may affect, without limitation, the rights of either of the
Vendors to transfer any interest in its Mineral Assets to the Purchaser at law
or in equity, or before or by any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign; in addition, each of the Vendors is not now aware of any
existing ground on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success;





--------------------------------------------------------------------------------



- 10 -



(k)       this Agreement constitutes a legal, valid and binding obligation of
each Vendor, enforceable against each Vendor in accordance with its respective
terms, except as enforcement may be limited by laws of general application
affecting the rights of creditors;



(l)       there is no basis for and there are no actions, suits, judgments,
investigations or proceedings outstanding or pending or, to the best of the
knowledge, information and belief of each of the Vendors, after making due
inquiry, threatened against or affecting any of the mineral interests comprising
the Mineral Assets of each of the Vendor at law or in equity or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau or agency;



(m)       each Vendor is not in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which such Vendor is subject or which
apply to such Vendor;



(n)       no proceedings are pending for, and each of the Vendors is unaware of,
any basis for the institution of any proceedings leading to the placing of such
Vendor in bankruptcy or subject to any other laws governing the affairs of
insolvent persons;



(o)       the making of this Agreement, the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:



(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which either of the Vendors or any of mineral interests comprising
the Mineral Assets of the Vendors is subject, or constitute or result in a
default under any agreement, contract or commitment to which either of the
Vendors is a party; or



(ii)      give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to either of the Vendors which is
necessary or desirable in connection with the ownership of any of the mineral
interests comprising the Mineral Assets of each such Vendor;



(p)       each of the Vendors has delivered to the Purchaser all information and
documentation within the Vendors' possession or control respecting the mineral
interests comprising the Mineral Assets of the Vendors and including, without
limitation, a copy of all permits, permit applications and applications for
exploration and exploitation rights, if any respecting any of the mineral
interests comprising the Mineral Assets of the Vendors;



(q)       the execution and delivery of this Agreement and the agreements
contemplated hereby have been duly authorized by all necessary action, corporate
or otherwise, on each of the Vendors' respective parts;



(r)       no other person, firm or corporation has any written or oral
agreement, option, understanding or commitment, or any right or privilege
capable of becoming an agreement, for the purchase from either of the Vendors of
any interest in and to any of mineral property interests comprising the Mineral
Assets of the Vendors;





--------------------------------------------------------------------------------



- 11 -



(s)       the mineral property interests comprising the Mineral Assets of the
Vendors have been duly and validly located and recorded in a good and minerlike
manner pursuant to applicable mining laws; and



(t)       each of the Vendors is not aware of any fact or circumstance which has
not been disclosed to the Purchaser which should be disclosed in order to
prevent the representations, warranties and covenants contained in this section
from being misleading or which would likely affect the decision of the Purchaser
to enter into this Agreement;



3.2                   Warranties, representations and covenants by each of the
Purchaser and UEC. In order to induce the Vendors to enter into this Agreement,
each of the Purchaser and UEC hereby, jointly and severally, warrants to,
represents to and covenants with each of the Vendors that, to the best of the
knowledge, information and belief of each the Purchaser and UEC, after making
due inquiry:



(a)       each of the Purchaser and UEC is duly incorporated under the laws of
its respective jurisdiction of incorporation, is validly existing and is in good
standing with respect to all statutory filings required by the applicable
corporate laws;



(b)       each of the Purchaser and UEC has the requisite power, authority and
capacity to own and use all of its respective business assets and to carry on
its respective businesses as presently conducted by it



(c)       each of the Purchaser and UEC holds all licenses and permits required
for the conduct in the ordinary course of the operations of its respective
businesses and for the uses to which its respective business assets have been
put and are in good standing, and such conduct and uses are in compliance with
all laws, zoning and other by-laws, building and other restrictions, rules,
regulations and ordinances applicable to each of the Purchaser and UEC, and
neither the execution and delivery of this Agreement nor the completion of the
transactions contemplated hereby will give any person the right to terminate or
cancel any said license or permit or affect such compliance;



(d)       this Agreement constitutes a legal, valid and binding obligation of
each of the Purchaser and UEC, enforceable against each of the Purchaser and UEC
in accordance with its respective terms, except as enforcement may be limited by
laws of general application affecting the rights of creditors;



(e)       to the actual knowledge, information and belief of each of the
Purchase and UEC the making of this Agreement and the completion of the
transactions contemplated hereby and the performance of and compliance with the
terms hereof does not and will not:



(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of its respective constating documents; or



(ii)      conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which it is subject, or constitute or result in a default under any
agreement, contract or commitment to which it is a party; and





--------------------------------------------------------------------------------



- 12 -



(f)       each of the Purchaser and UEC is not aware of any fact or circumstance
which has not been disclosed to each of the Vendors which should be disclosed in
order to prevent the representations, warranties and covenants contained in this
section from being misleading or which would likely affect the decision of each
of the Vendors to enter into this Agreement.



3.3                   Continuity of the representations, warranties and
covenants. The representations, warranties and covenants contained herein, or in
any certificates or documents delivered pursuant to the provisions of this
Agreement or in connection with the transactions contemplated hereby, will be
true at and as of the Closing Date as though such representations, warranties
and covenants were made at and as of such time. Notwithstanding any
investigations or inquiries made by either of the Parties or by their respective
professional advisors prior to the Closing Date, or the waiver of any condition
by any Party, the representations, warranties and covenants contained herein
shall survive the Closing Date and shall continue in full force and effect for a
period of two years from the Closing Date.



 

Article 4


CONDITIONS PRECEDENT TO CLOSING





4.1                   Parties' conditions precedent. All of the rights, duties
and obligations of each of the Parties under this Agreement are subject to the
following conditions precedent for the exclusive benefit of each of the Parties
to be fulfilled in all material aspects in the reasonable opinion of each of the
Parties or to be waived by each or any of the Parties, as the case may be, as
soon as possible after the Effective Date; however, unless specifically
indicated as otherwise, not later than three business days prior to the Closing
Date (such date being the "Subject Removal Date"):



(a)       the delivery by each of the Vendors to the Purchaser and UEC of
written evidence, satisfactory to the Purchaser and UEC in their sole and
absolute discretion, acting reasonably, that each of the Vendors'
representations, warranties and covenants contained hereinabove are true and
accurate;



(b)       the specific ratification of the terms and conditions of this
Agreement by the Board of Directors of each of the Parties on or before five
business days of the Effective Date (collectively, the "Ratification");



(c)       the completion by each of the Vendors and the Purchaser of an initial
due diligence and operations review of the other Party's respective businesses
and operations on or before five business days of the prior satisfaction of the
Ratification (collectively, the "Initial Due Diligence");



(d)       if required under applicable corporate and securities laws, the
receipt of all necessary approvals from any regulatory authority having
jurisdiction over the transactions contemplated by this Agreement and including,
without limitation, UEC's approval to the issuance of the Acquisition Shares
from the NYSE Amex equities exchange, on or before one business day prior to the
Subject Removal Date (collectively, the "Regulatory Approval"); and



(e)       if required under applicable corporate and securities laws,
shareholders of the Vendors passing an ordinary resolution or, where required, a
special resolution, approving the terms and conditions of this Agreement and all
of the transactions contemplated hereby.





--------------------------------------------------------------------------------



- 13 -



4.2                   Parties' waiver of conditions precedent. The conditions
precedent set forth in section "4.1" hereinabove are for the exclusive benefit
of each of the Parties and may be waived by each or any of the Parties in
writing and in whole or in part at any time; however, not later than the Subject
Removal Date.



4.3                   Vendors' conditions precedent. The rights, duties and
obligations of each of the Vendors under this Agreement are also subject to the
following conditions precedent for the exclusive benefit of the Vendors to be
fulfilled in all material aspects in the reasonable opinion of the Vendors or to
be waived by the Vendors as soon as possible after the Effective Date, however;
unless specifically indicated as otherwise, not later than the Subject Removal
Date:



(a)       each of the Purchaser and UEC shall have complied with all warranties,
representations, covenants and agreements herein agreed to be performed or
caused to be performed by such Party on or before the Subject Removal Date;



(b)       UEC shall have complied with all applicable securities laws in
connection with the issuance of the Acquisition Shares to the Vendors on the
Closing Date;



(c)       each of the Purchaser and UEC will have obtained all authorizations,
approvals, or waivers that may be necessary or desirable in connection with the
transactions contemplated in this Agreement and including, without limitation,
the Regulatory Approval, and other actions by, and have made all filings with,
any and all regulatory authorities required to be made in connection with the
transactions contemplated herein, and all such authorizations, approvals and
other actions will be in full force and effect, and all such filings will have
been accepted by such Party who will be in compliance with, and have not
committed any breach of, any securities laws, regulations or policies of any
regulatory authority to which such Party may be subject; and



(d)       all matters which, in the opinion of counsel for each of the Vendors,
are material in connection with the transactions contemplated by this Agreement
shall be subject to the favourable opinion of such counsel, and all relevant
records and information shall be supplied to such counsel for that purpose.



4.4                   Vendors' waiver of conditions precedent. The conditions
precedent set forth in section "4.3" hereinabove are for the exclusive benefit
of the Vendors and may be waived by the Vendors in writing and in whole or in
part at any time after the Effective Date; however, unless specifically
indicated as otherwise, not later than the Subject Removal Date.



4.5                   Purchaser's and UEC's conditions precedent. The rights,
duties and obligations of each of the Purchaser and UEC under this Agreement are
also subject to the following conditions precedent for the exclusive benefit of
each of the Purchaser and UEC to be fulfilled in all material aspects in the
reasonable opinion of each of the Purchaser and UEC or to be waived by each of
the Purchaser and UEC as soon as possible after the Effective Date; however,
unless specifically indicated as otherwise, not later than the Subject Removal
Date:



(a)       each of the Vendors shall have complied with all warranties,
representations, covenants and agreements herein agreed to be performed or
caused to be performed by such Vendor on or before the Subject Removal Date;





--------------------------------------------------------------------------------



- 14 -



(b)       each of the Vendors will have obtained all authorizations, approvals
or waivers that may be necessary or desirable in connection with the
transactions contemplated in this Agreement and including, without limitation,
Regulatory Approval, and other actions by, and have made all filings with, any
and all regulatory authorities from whom any such authorization, approval or
other action is required to be obtained or to be made in connection with the
transactions contemplated herein, and all such authorizations, approvals and
other actions will be in full force and effect, and all such filings will have
been accepted by each of the Vendors who will be in compliance with, and have
not committed any breach of, any securities laws, regulations or policies of any
regulatory authority to which either of the Vendors may be subject;



(c)       all matters which, in the opinion of counsel for the Purchaser and
UEC, are material in connection with the transactions contemplated by this
Agreement shall be subject to the favourable opinion of such counsel, and all
relevant records and information shall be supplied to such counsel for that
purpose;



(d)       no action or proceeding at law or in equity shall be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:



(i)       the purchase or transfer of any of the mineral property interests
comprising the Mineral Assets as contemplated by this Agreement or the right of
either of the Vendors to dispose of any of the mineral property interests
comprising the Mineral Assets; or



(ii)       the right of either of the Vendors to conduct its respective
operations and carry on, in the normal course, its respective businesses and
operations as it has carried on in the past;



(e)       the delivery to each of the Purchaser and UEC by each of the Vendors,
on a confidential basis, of any and all documentation and information respecting
the mineral property interests comprising the Mineral Assets and including,
without limitation, the following documentation and information:



(i)       a copy of all material contracts, agreements, reports and information
of any nature respecting the mineral property interests comprising the Mineral
Assets; and



(ii)      details of any lawsuits, claims or potential claims relating to either
the mineral property interests comprising the Mineral Assets of which any of the
Vendors is aware and the Purchaser is unaware; and



(f)       the completion by the Purchaser and by the Purchaser's professional
advisors of a thorough due diligence and operations review of the mineral
property interests comprising the Mineral Assets together with the
transferability of the mineral property interests comprising the Mineral Assets
as contemplated by this Agreement, to the sole and absolute satisfaction of the
Purchaser.



4.6                   Purchaser's and UEC waiver of conditions precedent. The
conditions precedent set forth in section "4.5" hereinabove are for the
exclusive benefit of each of the Purchaser and UEC and may be waived by each of
the Purchaser and UEC in writing and in whole or in part at any after the
Effective Date; however, unless specifically indicated as otherwise, not later
than the Subject Removal Date.



 



--------------------------------------------------------------------------------



- 15 -



Article 5


CLOSING AND EVENTS OF CLOSING





5.1                   Closing and Closing Date. The closing (the "Closing") of
the within Acquisition of the mineral interests comprising the Mineral Assets,
as contemplated in the manner as set forth in Article "1" hereinabove, together
with all of the transactions contemplated by this Agreement, shall occur on such
day which is two business days following the due and complete satisfaction of
all of the conditions precedent which are set out in Article "4" hereinabove
(the "Closing Date"), or on such earlier or later Closing Date as may be agreed
to in advance and in writing by each of the Parties, and will be closed, in each
such instance, at the offices of McMillan LLP, Lawyers - Patent & Trade Mark
Agents, located at 1500 Royal Centre, 1055 West Georgia Street, Vancouver,
British Columbia, V6E 4N7, at 2:00 p.m. (Vancouver time) on the Closing Date.



5.2                   Latest Closing Date. If the Closing Date has not occurred
by December 31, 2011, this Agreement will be terminated and unenforceable unless
the Parties agree in writing to grant an extension of the Closing Date.



5.3                   Documents to be delivered by each of the Vendors prior to
the Closing Date. Not later than two business days prior to the Closing Date,
and in addition to the documentation which is required by the agreements and
conditions precedent which are set forth hereinabove, each of the Vendors shall
also execute and deliver, or cause to be delivered, to the Purchaser and UEC
and/or the Escrow Agent (as defined herein), as applicable, all such other
documents, resolutions and instruments as may be necessary, in the opinion of
counsel for the Purchaser and UEC, acting reasonably, to complete all of the
transactions contemplated by this Agreement and including, without limitation,
the necessary transfer of a 100% undivided right, title and interest in and to
all of the mineral property interests comprising the Mineral Assets of the
Vendors to the Purchaser under the Acquisition and free and clear of all liens,
charges and encumbrances, and in particular including, but not being limited to,
the following materials:



(a)       if required by applicable corporate law, a certified copy of an
ordinary (or special) resolution of the shareholders of each of the Vendors
approving the terms and conditions of this Agreement and the transactions
contemplated hereby and thereby together with certification of any required
notice to all shareholders of each of the Vendors of such written consent
resolutions;



(b)       all documentation as may be necessary and as may be required by
counsel for the Purchaser and UEC, acting reasonably, to ensure that all of the
mineral interests comprising the Mineral Assets of the Vendors have been duly
transferred, assigned and are registerable in the name of and for the benefit of
the Purchaser under all applicable corporate and securities laws;



(c)       a certified copy of the resolutions of the respective Boards of
Directors of each of the Vendors authorizing the transfer by each of the Vendors
to the Purchaser of a 100% undivided right, title and interest in and to all of
the mineral property interests comprising the Mineral Assets of each of the
Vendors;



(d)       any remaining documentation in respect of the Mineral Assets of each
of the Vendors not previously provided;



(e)       all necessary consents and approvals in writing to the completion of
the transactions contemplated herein;





--------------------------------------------------------------------------------



- 16 -



(f)       a certificate of an officer from each of the Vendors, dated as of the
Closing Date, acceptable in form to counsel for the Purchaser and UEC, acting
reasonably, certifying that the warranties, representations, covenants and
agreements of each of the Vendors contained in this Agreement are true and
correct in all respects and will be true and correct as of the Closing Date as
if made by each of the Vendors on the Closing Date; and



(g)       all such other documents and instruments as the Purchaser's and UEC's
counsel may reasonably require.



5.4                   Documents to be delivered by the Purchaser prior to the
Closing Date. Not later than two business days prior to the Closing Date, and in
addition to the documentation which is required by the agreements and conditions
precedent which are set forth hereinabove, the Purchaser and/or UEC shall also
execute and deliver, or cause to be delivered, to each of the Vendors and/or the
Escrow Agent, as applicable, all such other documents, resolutions and
instruments as are necessary, in the opinion of counsel for the Vendors, acting
reasonably, to complete the Acquisition, to complete the Acquisition
Consideration and to issue the Acquisition Shares free and clear of all liens,
charges and encumbrances, however, subject to the normal resale provisions
applicable thereto, and in particular including, but not being limited to, the
following materials:



(a)       a Closing agenda;



(b)       a certified copy of the resolutions of the respective Boards of
Directors of each of the Purchaser and UEC providing for the approval of all of
the transactions contemplated hereby;



(c)       written evidence of the delivery and issuance of the Acquisition
Consideration in accordance with section "1.1" hereinabove and comprised of:



(i)       the payment of the Cash Payment;



(ii)      the Relinquishment of the Promissory Notes; and Payment;



(iii)     the issuance and delivery of a UEC share certificate, subject to the
normal resale provisions applicable thereto, representing all of the Acquisition
Shares issued and registered as directed by the Vendors in accordance with
section "1.1(a)" hereinabove;



(d)       all necessary consents and approvals in writing to the completion of
the transactions contemplated herein and including, without limitation, the
Regulatory Approval;



(e)       written evidence of the Purchaser's satisfaction with its due
diligence in accordance with section "2.1" hereinabove;



(f)       a certificate of an officer from each of the Purchaser and UEC, dated
as of the Closing Date, acceptable in form to counsel for the Vendors, acting
reasonably, certifying that the warranties, representations, covenants and
agreements of each of the Purchaser and UEC contained in this Agreement are true
and correct and will be true and correct as of the Closing Date as if made by
each of the Purchaser and UEC on the Closing Date; and





--------------------------------------------------------------------------------



- 17 -



(g)       all such other documents and instruments as the Vendors' counsel may
reasonably require.



 

Article 6


APPOINTMENT OF ESCROW AGENT AND TRANSFER DOCUMENTS





6.1                   Appointment of Escrow Agent. The Parties hereby
acknowledge and initially appoint McMillan LLP, Lawyers - Patent & Trade Mark
Agents, located at 1500 Royal Centre, 1055 West Georgia Street, Vancouver,
British Columbia, V6E 4N7, counsel for the Purchaser and UEC herein, as escrow
agent (the "Escrow Agent") herein, or such other Escrow Agent as may be mutually
determined by the Parties prior to the Subject Removal Date.



6.2                   Escrow of Transfer Documents. Subject to and in accordance
with the terms and conditions hereof and the requirements of Articles "1", "3",
"4" and "5" hereinabove, and without in any manner limiting the obligations of
each of the Parties as contained therein and hereinabove, it is hereby
acknowledged and confirmed by the Parties that each of the Parties will execute,
deliver, or cause to be delivered, all such documentation as may be required by
the requirements of Articles "1", "4" and "5" hereinabove (herein, collectively,
the "Transfer Documents") and deposit the same with the Escrow Agent, or with
such other mutually agreeable escrow agent, together with a copy of this
Agreement, there to be held in escrow for release by the Escrow Agent to the
Parties in accordance with the strict terms and provisions of Articles "1", "4"
and "5" hereinabove.



6.3                   Resignation of Escrow Agent. The Escrow Agent may resign
from its duties and responsibilities if it gives each of the Parties three
calendar days' written notice in advance. Upon receipt of notice of the Escrow
Agent's intention to resign, the Parties shall, within three calendar days,
select a replacement escrow agent and jointly advise the Escrow Agent in writing
to deliver the Transfer Documents to the replacement escrow agent. If the
Parties fail to agree on a replacement escrow agent within three calendar days
of such notice, the replacement escrow agent shall be selected by a Judge of the
Supreme Court of the Province of British Columbia upon application by any Party.
The Escrow Agent shall continue to be bound by this Agreement until the
replacement escrow agent has been selected and the Escrow Agent receives and
complies with the joint instructions of the Parties to deliver the Transfer
Documents to the replacement escrow agent. The Parties agree to enter into an
escrow agreement substantially in the same form of this Agreement with the
replacement escrow agent.



6.4                   Instructions to Escrow Agent. Instructions given to the
Escrow Agent pursuant to this Agreement shall be given by duly authorized
signatories of the respective Parties.



6.5                   No other duties or obligations. The Escrow Agent shall
have no duties or obligations other than those specifically set forth in this
Article.



6.6                   No obligation to take legal action. The Escrow Agent shall
not be obligated to take any legal action hereunder which might, in its
judgment, involve any expense or liability unless it shall have been furnished
with a reasonable indemnity by all of the Parties together with such other third
parties as the Escrow Agent may require in its sole and absolute discretion.



6.7                   Not bound to any other agreements. The Escrow Agent is not
bound in any way by any other contract or agreement between the Parties whether
or not it has knowledge thereof or of its terms and conditions and its only
duty, liability and responsibility shall be to hold and deal with the Transfer
Documents as herein directed.





--------------------------------------------------------------------------------



- 18 -



6.8                   Notice. The Escrow Agent shall be entitled to assume that
any notice and evidence received by it pursuant to these instructions from
anyone has been duly executed by the Party by whom it purports to have been
signed and that the text of any notice and evidence is accurate and the truth.
The Escrow Agent shall not be obliged to inquire into the sufficiency or
authority of the text or any signatures appearing on such notice or evidence.



6.9                   Indemnity. The Parties, jointly and severally, covenant
and agree to indemnify the Escrow Agent and to hold it harmless against any
loss, liability or expense incurred, without negligence or bad faith on its
part, arising out of or in connection with the administration of its duties
hereunder including, without limitation, the costs and expenses of defending
itself against any claim or liability arising therefrom.



6.10                 Not required to take any action. In the event of any
disagreement between any of the Parties to these instructions or between them or
either or any of them and any other person, resulting in adverse claims or
demands being made in connection with the Transfer Documents, or in the event
that the Escrow Agent should take action hereunder, it may, at its option,
refuse to comply with any claims or demands on it, or refuse to take any other
action hereunder, so long as such disagreement continues or such doubt exists,
and in any such event, it shall not be or become liable in any way or to any
person for its failure or refusal to act, and it shall be entitled to continue
so to refrain from acting until:



(a)       the rights of all Parties shall have been fully and finally
adjudicated by a court of competent jurisdiction; or



(b)       all differences shall have been adjusted and all doubt resolved by
agreement among all of the interested persons, and it shall have been notified
thereof in writing signed by all such persons.



 

Article 7


DUE DILIGENCE INVESTIGATION





7.1                   Due diligence. Each of the Parties shall forthwith conduct
such further due diligence examination of the other Party as it deems
appropriate.



7.2                   Confidentiality. Each Party may in a reasonable manner
carry out such investigations and due diligence as to the other Party, at all
times subject to the confidentiality provisions of Articles "8" and "9"
hereinbelow, as each Party deems necessary. In that regard, the Parties agree
that each shall have full and complete access to the other Parties' books,
records, financial statements and other documents, articles of incorporation,
by-laws, minutes of Board of Directors' meetings and its committees, investment
agreements, material contracts and as well such other documents and materials as
the Parties, or their respective solicitors, may deem reasonable and necessary
to conduct an adequate due diligence investigation of each Party, its respective
operations and financial condition prior to the Closing.



 

Article 8
NON-DISCLOSURE



8.1                   Non-disclosure. Subject to the provisions of section "8.3"
hereinbelow, the Parties, for themselves, their officers, directors,
shareholders, consultants, employees and agents, agree that they each will not
disseminate or disclose, or knowingly allow, permit or cause others to
disseminate or disclose to third parties who are not subject to express or
implied covenants of confidentiality, without the other Parties' express written
consent, either: (i) the fact or existence of this Agreement or discussions
and/or negotiations between them involving, inter alia, possible business
transactions; (ii) the possible substance or content of those discussions; (iii)
the possible terms and conditions of any proposed transaction; (iv) any
statements or representations (whether verbal or written) made by either Party
in the course of or in connection with those discussions; or (v) any written
material generated by or on behalf of any Party and such contacts, other than
such disclosure as may be required under applicable securities legislation or
regulations, pursuant to any order of a Court or on a "need to know" basis to
each of the Parties' respective professional advisors.





--------------------------------------------------------------------------------



- 19 -



8.2                   Documentation. Any document or written material generated
by either Party in the course of, or in connection with, the due diligence
investigations conducted pursuant to this Agreement shall be marked or deemed
"Confidential" and shall be treated by each Party as a trade secret of the other
Parties. Upon termination of this Agreement prior to Closing, all copies of any
and all documents obtained by any Party from any other Party herein, whether or
not marked "Confidential", shall be returned to the other Parties forthwith.



8.3                   Public announcements. Notwithstanding the provisions of
this Article, the Parties agree to make such public announcements of this
Agreement promptly upon its execution in accordance with the requirements of
applicable securities legislation and regulations.



 

Article 9
PROPRIETARY INFORMATION AND
ADDITIONAL OBLIGATIONS OF THE PARTIES



9.1                   Confidential Information. Each Party acknowledges that any
and all information which a Party may obtain from, or have disclosed to it,
about the other Parties constitutes valuable trade secrets and proprietary
confidential information of the other Parties (collectively, the "Confidential
Information"). No such Confidential Information shall be published by any Party
without the prior written consent of the other Parties, however, such consent in
respect of the reporting of factual data shall not be unreasonably withheld, and
shall not be withheld in respect of information required to be publicly
disclosed pursuant to applicable securities or corporation laws. Furthermore,
each Party undertakes not to disclose the Confidential Information to any third
party without the prior written approval of the other Parties and to ensure that
any third party to which the Confidential Information is disclosed shall execute
an agreement and undertaking on the same terms as contained herein.



9.2                   Impact of breach of confidentiality. The Parties
acknowledge that the Confidential Information is important to the respective
businesses of each of the Parties and that, in the event of disclosure of the
Confidential Information, except as authorized hereunder, the damage to each of
the Parties, or to either of them, may be irreparable. For the purposes of the
foregoing sections the Parties recognize and hereby agree that a breach by any
of the Parties of any of the covenants therein contained would result in
irreparable harm and significant damage to each of the other Parties that would
not be adequately compensated for by monetary award. Accordingly, the Parties
agree that in the event of any such breach, in addition to being entitled as a
matter of right to apply to a Court of competent equitable jurisdiction for
relief by way of restraining order, injunction, decree or otherwise as may be
appropriate to ensure compliance with the provisions hereof, any such Party will
also be liable to the other Parties, as liquidated damages, for an amount equal
to the amount received and earned by such Party as a result of and with respect
to any such breach. The Parties also acknowledge and agree that if any of the
aforesaid restrictions, activities, obligations or periods are considered by a
Court of competent jurisdiction as being unreasonable, the Parties agree that
said Court shall have authority to limit such restrictions, activities or
periods as the Court deems proper in the circumstances. In addition, the Parties
further acknowledge and agree that all restrictions or obligations in this
Agreement are necessary and fundamental to the protection of the respective
businesses of each of the Parties and are reasonable and valid, and all defenses
to the strict enforcement thereof by either of the Parties are hereby waived by
the other Parties.





--------------------------------------------------------------------------------



- 20 -



9.3                   Compliance with applicable laws. The Parties will comply
with all United States, Canadian and foreign laws, whether federal, provincial
or state, applicable to their respective duties hereunder and, in addition,
hereby represent and warrant that any information which they may provide to any
person or company hereunder will, to the best of their respective knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.



9.4                   Opinions, reports and advice of each of the Vendors. Each
of the Vendors hereby acknowledges and agrees that all written and oral
opinions, reports, advice and materials provided by the Vendors to the Purchaser
and UEC in connection with Acquisition contemplated herein are intended solely
for the Purchaser's and UEC's benefit and for the Purchaser's and UEC's use
only, and that any such written and oral opinions, reports, advice and
information are the exclusive property of the Purchaser and UEC. In this regard
the Vendors hereby covenant and agree that the Purchaser and UEC may utilize any
such opinion, report, advice and materials for any other purpose whatsoever and,
furthermore, may reproduce, disseminate, quote from and refer to, in whole or in
part, at any time and in any manner, any such opinion, report, advice and
materials in the Purchaser's and/or UEC's sole and absolute discretion. Each of
the Vendors further covenants and agrees that no public references to the
Purchaser and/or UEC or disclosure of either of the Vendor's role in respect of
the Purchaser and/or UEC may be made by any of the Vendors without the prior
written consent of the Purchaser and UEC in each specific instance and,
furthermore, that any such written opinions, reports, advice or materials shall,
unless otherwise required by the Purchaser and/or UEC, be provided by the
Vendors to the Purchaser and UEC in a form and with such substance as would be
acceptable for filing with and approval by any regulatory authority having
jurisdiction over the affairs of the Purchaser and UEC from time to time.



 

Article 10


ASSIGNMENT AND VARIATIONS





10.1                 Assignment. Save and except as provided herein, no Party
may sell, assign, pledge or mortgage or otherwise encumber all or any part of
its respective interests herein without the prior written consent of the other
Parties.



10.2                 Amendment. This Agreement and any provision thereof may
only be amended in writing and only by duly authorized signatories of each of
the respective Parties.



10.3                 Variation in the terms of this Agreement upon review. It is
hereby acknowledged and agreed by each of the Parties that where any variation
in the terms and/or conditions of this Agreement is reasonably required by any
of the regulatory authorities as a condition of their respective regulatory
approval to any of the terms and conditions of this Agreement, any such
reasonable variation, having first been notified to all Parties, will be deemed
to be accepted by each of the Parties and form part of the terms and conditions
of this Agreement. If any such Party, acting reasonably, deems any such notified
variation unreasonable, that Party may, in its sole and absolute discretion, and
within a period of not greater than 10 calendar days from its original
notification and at its cost, make such further applications or submissions to
the relevant regulatory authority as it considers necessary in order to seek an
amendment to any such variation; provided, however, that the final determination
by any such regulatory authority to any such application or submission by such
objecting Party will be deemed binding upon such Party who must then provide
notification to all other Parties as provided for hereinabove.



 



--------------------------------------------------------------------------------



- 21 -



Article 11


FORCE MAJEURE





11.1                 Events. If any Party at any time prevented or delayed in
complying with any provisions of this Agreement by reason of strikes, walk-outs,
labour shortages, power shortages, fires, wars, acts of God, earthquakes,
storms, floods, explosions, accidents, protests or demonstrations by
environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.



11.2                 Notice. A Party shall, within seven calendar days, give
notice to the other Parties of each event of force majeure under section "11.1"
hereinabove, and upon cessation of such event shall furnish the other Parties
with notice of that event together with particulars of the number of days by
which the obligations of that Party hereunder have been extended by virtue of
such event of force majeure and all preceding events of force majeure.



 

Article 12


ARBITRATION





12.1                 Matters for Arbitration. The Parties agree that all
questions or matters in dispute with respect to this Agreement shall be
submitted to arbitration pursuant to the terms hereof.



12.2                 Notice. It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than five business days' prior written notice of its intention to do so to
the other Parties together with particulars of the matter in dispute. On the
expiration of such five business days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided in section "12.3" hereinbelow.



12.3                 Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five business days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five business days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairman of the arbitration herein provided for. If the other
Parties shall fail to appoint an arbitrator within five business days after
receiving notice of the appointment of the first arbitrator, or if the two
arbitrators appointed by the Parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
British Columbia Commercial Arbitration Act (the "Arbitration Act"). Except as
specifically otherwise provided in this section, the arbitration herein provided
for shall be conducted in accordance with such Arbitration Act. The chairman, or
in the case where only one arbitrator is appointed, the single arbitrator, shall
fix a time and place in Vancouver, British Columbia, Canada, for the purpose of
hearing the evidence and representations of the Parties, and he shall preside
over the arbitration and determine all questions of procedure not provided for
under such Arbitration Act or this section. After hearing any evidence and
representations that the Parties may submit, the single arbitrator, or the
arbitrators, as the case may be, shall make an award and reduce the same to
writing, and deliver one copy thereof to each of the Parties. The expense of the
arbitration shall be paid as specified in the award.





--------------------------------------------------------------------------------



- 22 -



12.4                 Award. The Parties agree that the award of a majority of
the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.



 

Article 13


DEFAULT AND TERMINATION





13.1                 Default. The Parties agree that if any Party hereto is in
default with respect to any of the provisions of this Agreement (herein called
the "Defaulting Party"), any non-defaulting Party (herein each called a
"Non-Defaulting Party") shall give notice to the Defaulting Party designating
such default, and within five business days after its receipt of such notice,
the Defaulting Party shall either:



(a)       cure such default, or commence proceedings to cure such default and
prosecute the same to completion without undue delay; or



(b)       give the Non-Defaulting Parties notice that it denies that such
default has occurred and that it is submitting the question to arbitration as
herein provided.



13.2                 Arbitration. If arbitration is sought, a Party shall not be
deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article "12" hereinabove.



13.3                 Curing the Default. If:



(a)       the default is not so cured or the Defaulting Party does not commence
or diligently proceed to cure the default; or



(b)       arbitration is not so sought; or



(c)       the Defaulting Party is found in arbitration proceedings to be in
default, and fails to cure it within five calendar days after the rendering of
the arbitration award;



any of the Non-Defaulting Parties may, by written notice given to the Defaulting
Party at any time while the default continues, terminate the interest of the
Defaulting Party in and to this Agreement.



13.4                 Termination. In addition to the foregoing, it is hereby
acknowledged and agreed by the Parties that this Agreement will be immediately
terminated, unless otherwise extended in accordance with section "5.2"
hereinabove, in the event that:



(a)       each of the Parties has not either satisfied or waived each of its
respective conditions precedent prior to the Subject Removal Date in accordance
with the provisions of Article "4" hereinabove;



(b)       each of the Parties has failed to deliver or caused to be delivered
any of its respective documents required to be delivered by Articles "4", "5"
and "6" hereinabove prior to each of the Subject Removal Date and the Closing
Date in accordance with the provisions of Articles "4", "5" and "6";





--------------------------------------------------------------------------------



- 23 -



(c)       the final Closing has not occurred on or before December 31, 2011 in
accordance with section "5.2" hereinabove; or



(d)       by agreement in writing by each of the Parties;



and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Articles "8" and "9" hereinabove.



 

Article 14


INDEMNIFICATION AND LEGAL PROCEEDINGS





14.1                 Indemnification. Each of the Parties agrees to indemnify
and save harmless the other Parties and including, where applicable, the other
Parties' respective affiliates, directors, officers, employees and agents (each
such party being an "Indemnified Party") harmless from and against any and all
losses, claims, actions, suits, proceedings, damages, liabilities or expenses of
whatever nature or kind, including any investigation expenses incurred by any
Indemnified Party, to which an Indemnified Party may become subject by reason of
the terms and conditions of this Agreement.



14.2                 No indemnification. This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.



14.3                 Claim of indemnification. The Parties agree to waive any
right they might have of first requiring the Indemnified Party to proceed
against or enforce any other right, power, remedy, security or claim payment
from any other person before claiming this indemnity.



14.4                 Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against any of the
Parties, the Indemnified Party will give the relevant Party prompt written
notice of any such action of which the Indemnified Party has knowledge and such
Party will undertake the investigation and defense thereof on behalf of the
Indemnified Party, including the prompt employment of counsel acceptable to the
Indemnified Party affected and the payment of all expenses. Failure by the
Indemnified Party to so notify shall not relieve any Party of such Party's
obligation of indemnification hereunder unless (and only to the extent that)
such failure results in a forfeiture by any Party of substantive rights or
defenses.



14.5                 Settlement. No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties and the
consent of the Indemnified Party affected, such consent not to be unreasonable
withheld.



14.6                 Legal proceedings. Notwithstanding that the relevant Party
will undertake the investigation and defense of any action, an Indemnified Party
will have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:



(a)       such counsel has been authorized by the relevant Party;



(b)       the relevant Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;





--------------------------------------------------------------------------------



- 24 -



(c)       the named parties to any such action include any Party and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party and the Indemnified Party; or



(d)       there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party.



14.7                 Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by any Party on the one hand and the Indemnified Party on the other,
but also the relative fault of the Parties and other equitable considerations
which may be relevant. Notwithstanding the foregoing, the relevant Party shall
in any event contribute to the amount paid or payable by the Indemnified Party,
as a result of the loss, claim, damage, liability, cost or expense (other than a
loss, claim, damage, liability, cost or expenses, the primary cause of which is
the gross negligence or bad faith of the Indemnified Party), any excess of such
amount over the amount of the fees actually received by the Indemnified Party
hereunder.



 

Article 15


NOTICE





15.1                 Notice. Each notice, demand or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
sent by prepaid registered mail deposited in a post office addressed to the
Party entitled to receive the same, or delivered to such Party, at the address
for such Party specified above. The date of receipt of such notice, demand or
other communication shall be the date of delivery thereof if delivered, or, if
given by registered mail as aforesaid, shall be deemed conclusively to be the
third calendar day after the same shall have been so mailed, or 15 calendar days
in the case of an addressee with an address for service in a country other than
a country in which the Party giving the notice, demand or other communication
resides, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.



15.2                 Change of address. Either Party may at any time and from
time to time notify the other Party in writing of a change of address and the
new address to which notice shall be given to it thereafter until further
change.



 

Article 16


GENERAL PROVISIONS





16.1                 Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
Parties with respect to the subject matter of this Agreement and including,
without limitation, that certain and current assignment of contract mining
rights agreement, dated October 13, 2011 (the "Concessions Transfer Agreement"),
as entered into between the Vendors and the Purchaser; a copy of which
Concessions Transfer Agreement being attached hereto as Schedule "B" and forming
a material part hereof.





--------------------------------------------------------------------------------



- 25 -



16.2                 Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties and their respective heirs, executors,
administrators and assigns.



16.3                 Schedules. The Schedules to this Agreement are hereby
incorporated by reference into this Agreement in its entirety.



16.4                 Time of the essence. Time will be of the essence of this
Agreement.



16.5                 Representation and costs. It is hereby acknowledged by each
of the Parties that McMillan LLP, Lawyers - Patent & Trade Mark Agents, act
solely for the Purchaser and UEC and, correspondingly, that each of the Vendors
has been required by each of McMillan LLP, the Purchaser and UEC to obtain
independent legal advice with respect to its respective review and execution of
this Agreement. In addition, it is hereby further acknowledged and agreed by the
Parties that McMillan LLP, and certain or all of its principal owners or
associates, from time to time, may have both an economic or shareholding
interest in and to UEC and/or a fiduciary duty to the same arising from either a
directorship, officership or similar relationship arising out of the request of
UEC for certain of such persons to act in a similar capacity while acting for
UEC as counsel. Correspondingly, and even where, as a result of this Agreement,
the consent of each Party to the role and capacity of McMillan LLP, and its
principal owners and associates, as the case may be, is deemed to have been
received, where any conflict or perceived conflict may arise, or be seen to
arise, as a result of any such capacity or representation, each Party
acknowledges and agrees to, once more, obtain independent legal advice in
respect of any such conflict or perceived conflict and, consequent thereon,
McMillan LLP, together with any such principal owners or associates, as the case
may be, shall be at liberty at any time to resign any such position if it or any
Party is in any way affected or uncomfortable with any such capacity or
representation. Each Party to this Agreement will also bear and pay its own
costs, legal and otherwise, in connection with its respective preparation,
review and execution of this Agreement and, in particular, that the costs
involved in the preparation of this Agreement, and all documentation necessarily
incidental thereto, by McMillan LLP, shall be at the cost of UEC.



16.6                 Applicable law. The situs of this Agreement is Vancouver,
British Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia, Canada, together with the
federal laws of Canada applicable therein.



16.7                 Further assurances. The Parties hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties or their
respective counsel in order to carry out the true nature and intent of this
Agreement.



16.8                 Invalid provisions. If any provision of this Agreement is
at any time unenforceable or invalid for any reason it will be severable from
the remainder of this Agreement and, in its application at that time, this
Agreement will be construed as though such provision was not contained herein
and the remainder will continue in full force and effect and be construed as if
this Agreement had been executed without the invalid or unenforceable provision.



16.9                 Currency. Unless otherwise stipulated, all payments
required to be made pursuant to the provisions of this Agreement and all money
amount references contained herein are in lawful currency of the United States.



16.10               Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to any
of the Parties is a party, that ruling shall not impair the operation of, or
have any other effect upon, such other portions of this Agreement as may remain
otherwise intelligible (all of which shall remain binding on the Parties and
continue to be given full force and agreement as of the date upon which the
ruling becomes final).





--------------------------------------------------------------------------------



- 26 -



16.11               Captions. The captions, section numbers, Article numbers and
Schedule numbers appearing in this Agreement are inserted for convenience of
reference only and shall in no way define, limit, construe or describe the scope
or intent of this Agreement nor in any way affect this Agreement.



16.12               Counterparts. This Agreement may be signed by the Parties in
as many counterparts as may be necessary and, if required, by facsimile, each of
which so signed being deemed to be an original, and such counterparts together
shall constitute one and the same instrument and, notwithstanding the date of
execution, will be deemed to bear the Effective Date as set forth on the front
page of this Agreement.



16.13               No partnership or agency. The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
any other Party, nor create any fiduciary relationship between them for any
purpose whatsoever. No Party shall have any authority to act for, or to assume
any obligations or responsibility on behalf of, any other Party except as may
be, from time to time, agreed upon in writing between the Parties or as
otherwise expressly provided.



16.14               Consents and waivers. No consent or waiver expressed or
implied by either Party in respect of any breach or default by the other Party
in the performance by such other of its obligations hereunder shall:



(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



(c)       constitute a general waiver under this Agreement; or



(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



--------------------------------------------------------------------------------



- 27 -



 

                       IN WITNESS WHEREOF each of the Parties has hereunto set
its seal by the hand of its duly authorized signatory as of the Effective Date
as set forth on the front page of this Agreement.



The COMMON SEAL of
MINAS RÍO BRAVO S.A.,
a Vendor herein,
was hereunto affixed in the presence of:


_________________________________
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



 

The COMMON SEAL of
COMPAÑÍA MINERA RÍO VERDE S.A.
a Vendor herein,
was hereunto affixed in the presence of:


_________________________________
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



 

The COMMON SEAL of
MINAS LA ROCA S.A.
a Vendor herein,
was hereunto affixed in the presence of:


_________________________________
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



 

The COMMON SEAL of
URANIUM ENERGY CORP.
UEC herein,
was hereunto affixed in the presence of:


_________________________________
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



 

The COMMON SEAL of
PIEDRA RICA MINING S.A.,
the Purchaser herein,
was hereunto affixed in the presence of:


_________________________________
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



 

 

__________



--------------------------------------------------------------------------------





Schedule A



 

 

                       This is Schedule "A" to that certain Property Acquisition
Agreement as entered each of the Vendors (Minas Rio Bravo S.A., Compania Minera
Rio Verde S.A. and Minas La Roca S.A.), the Purchaser (Piedra Rica Mining S.A.)
and UEC (Uranium Energy Corp.).



 

Mineral Assets




Vendor


Block ID


MPOC Resolution



Number of Hectares


Minas Rio Bravo S.A.

Block 1 - La Pastora

Resolution No. 757 of April 28, 2011

50,000

Minas Rio Bravo S.A.

Block 2 - Carayao

Resolution No. 774 of April 28, 2011

50,000

Compania Minera Rio Verde S.A.

Block 1 - Isla Margarita

Resolution No. 775 of April 28, 2011

56,500

Compania Minera Rio Verde S.A.

Block 2 - Santa Rosa

Resolution No. 842 of May 9, 2011

42,800

Minas La Roca S.A.

Block 1 - Union

Resolution No. 756 of April 28, 2011

50,000

Minas La Roca S.A.

Block 2 - Tapiracuai

Resolution No. 758 of April 28, 2011

50,000



Also refer to any additional materials attached hereto,
including a map outlining the boundaries of the Mineral Assets

.



__________



--------------------------------------------------------------------------------





 

Schedule B



 

 

                       This is Schedule "B" to that certain Property Acquisition
Agreement as entered each of the Vendors (Minas Rio Bravo S.A., Compania Minera
Rio Verde S.A. and Minas La Roca S.A.), the Purchaser (Piedra Rica Mining S.A.)
and UEC (Uranium Energy Corp.).



 

Concessions Transfer Agreement



Refer to the copy of the Concession Transfer Agreement which is attached hereto

.



__________